IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DONA C. LISCHNER,                       : No. 14 WAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
CHARLES M. LISCHNER,                    :
                                        :
                 Petitioner             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.